Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered May 10, 1985, convicting him of robbery in the first degree, robbery in the second degree, assault in the second degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s only contention on appeal, the People satisfied their burden of proving the defendant’s guilt of the robbery charges beyond a reasonable doubt. The defendant merely challenges the credibility of the complainant, who testified that he had given the defendant $10 in response to his demand. The defendant argues that because money was never recovered and the complainant’s testimony in that regard was uncorroborated, the People failed to prove a completed robbery. The resolution of issues of credibility and the weight of the evidence is properly left for the trier of fact (see, People v Gruttola, 43 NY2d 116, 122; People v Rosenfeld, 93 AD2d 872). Moreover, in light of the trial court’s verdict, we must view the evidence in a light most favorable to the People (see, People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133). So viewed, we find nothing inherently incredible in the complainant’s testimony and, therefore, there was more than ample evidence to sustain the verdict. Moreover, upon the exercise of our factual review power, we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (see, CPL 470.15 [5]). Thompson, J. P., Brown, Niehoff and Rubin, JJ., concur.